Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered June 18, 2002, convicting defendant, upon *240his plea of guilty, of two counts of murder in the second degree, and sentencing him to concurrent terms of 20 years to life, unanimously affirmed.
Defendant received effective assistance of counsel at sentencing (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Under the plea agreement, defendant’s aggregate minimum term could have ranged from 15 to 25 years. At sentencing, counsel employed a reasonable strategy by candidly acknowledging defendant’s undeniably reprehensible conduct, while arguing for such mitigation as was available in this brutal double murder. Counsel noted defendant’s youth, his lesser culpability than that of the codefendant, and his ultimate expression of remorse. The court imposed an aggregate term that was less than the maximum available under the plea agreement, and 10 years less than the codefendant’s aggregate term. There is no indication that a different argument at sentencing would have yielded a more lenient sentence.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Marlow, Sullivan, Gonzalez and Sweeny, JJ.